Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-4 of our report dated September 24, 2008, relating to the consolidated financial statements of The Dress Barn, Inc. (the Company) (which report expresses an unqualified opinion and includes an explanatory paragraph regarding the Company's adoption of Financial Accounting Standards Board Interpretation No. 48, Accounting for Uncertainty in Income Taxes - An Interpretation of FASB Statement No. 109, effective July 29, 2007, and Statement of Accounting Standards No. 123(R), Share-Based Payment, as revised, effective July 31, 2005), appearing in the Annual Report on Form 10-K of The Dress Barn, Inc. for the year ended July 26, 2008 and of our report dated September 24, 2008 relating to the internal control over financial reporting (which report expresses an adverse opinion on the effectiveness of the Company's internal control over financial reporting because of a material weakness), appearing in the Annual Report on Form 10-K/A of The Dress Barn, Inc. for the year ended July 26, 2008 and to the reference to us under the heading Experts in the proxy statement/prospectus, which is part of this Registration Statement. /s/ DELOITTE & TOUCHE LLP New York, New York
